Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed on January 06, 2021 has been entered.  Claims 1-20 and new Claims 21-22 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bysarovich (US 3,507,578 A) (Bysarovich hereinafter) in further view Zhang et al (US 2018/0106261 A1) (Zhang hereinafter).
Regarding Claim 1, Claim 1 is a method claims directed to the apparatus as disclosed in Claims 11.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed 
Regarding Claim 2, Bysarovich in view of Zhang teaches the method as disclosed above in Claim 1, where Bysarovich in view of Zhang further teaches:  wherein adjusting the engine load comprises increasing the engine load by moving the suction valve toward an open position to increase flow of the gas into the intake to increase output of the reciprocating compressor when the engine load is less than the load threshold (Bysarovich discloses in Column 10 - Lines 6-69 how the system is designed to INCREASE the torque on the engine by closing the clearance pockets, which would increase the volumetric efficiency of the compressor by increasing the compression load.  Once Bysarovich is modified by Zhang, in view of Claim 1, to have the compression load modified by controlling the position of the suction valve (which controls how much fluid is introduced into the compressor), this would result in the suction valve being moved toward an open position to increase the flow of gas into the intake of the compressor).  
Regarding Claim 3, Bysarovich in view of Zhang teaches the method as disclosed in Claim 2, wherein Bysarovich in view of Zhang further teaches:  wherein increasing the engine load by moving the suction valve comprises moving the suction valve toward the open position when the engine load is less than the load threshold (As noted in the rejection of Claim 1, Bysarovich (as modified by Zhang) teaches how the inlet valve can be variably controlled to regulate the flow rate of gas traveling in various sections of the compressor system, see Paragraph 28 of Zhang.).  
With respect to having the valve open when the engine load is specifically less than 95% of the load threshold, the courts have held that where “the general conditions of a claim are any percentage between approximately 0 to 100%, approximately 1 to 95%, or between 5 to 75%”.     
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich to specifically open when the engine load is specifically less than 95% of the threshold load, since the courts have held that it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Regarding Claim 4, Bysarovich in view of Zhang teaches the method as disclosed above in Claim 1, wherein Bysarovich teaches:  comprising determining the engine load based at least in part on a speed of the internal combustion engine (Column 1 - Lines 28-33), an engine intake manifold pressure, an engine intake manifold temperature, and a fuel quality.  
Regarding Claim 5, Bysarovich in view of Zhang teaches the method as disclosed above in Claim 1, wherein Bysarovich further teaches:  triggering an alarm for each system parameter that exceeds a respective alarm threshold of an alarm threshold (see Column 11 - Lines 1-6; Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively).
Bysarovich fails to teach the system:  comprising: 
receiving a plurality of gas compression system parameters during operation of the internal combustion engine; 
comparing each gas compression system parameter of the plurality of gas compression system parameters to a respective alarm threshold; and 
triggering an alarm for each gas compression system parameter that exceeds a respective alarm threshold of a plurality of alarm thresholds.
HOWEVER, Zhang further teaches:  comprising:
receiving a plurality of gas compression system parameters during operation of the internal combustion engine (Paragraph 30; This paragraph describes how there are a plurality of different sensors monitoring pressure, temperature, vibration, displacement & speed); 
comparing each gas compression system parameter of the plurality of gas compression system parameters to a respective threshold (Step 708).  
Upon modification of Bysarovich to have the plurality of sensors used to monitor various gas compression system parameters (as taught by Zhang), this teaching would combined with Bysarovich’s teaching of having an alarm system designed to indicate when the system is not operating properly and triggering an alarm for each gas compression system parameter that exceeds a respective alarm threshold of a plurality of alarm thresholds.
Modifying the compressor assembly of Bysarovich to monitor other operating parameters of the assembly (such as the gas compressor operating parameters, as taught by Zhang) would provide the benefit of ensuring that the system is not damaged from operating when other operating parameters (other than simply the engine load/torque) exceed predetermined threshold values.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of 
Regarding Claim 6, Bysarovich in view of Zhang teaches the method as disclosed above in Claim 5, wherein Bysarovich fails to teach:  comprising shutting down the internal combustion engine if the triggered alarm is not a load-affected alarm.  
Zhang does teach in Paragraph 59 how the controller will shut down the compressor system upon the detection of a high-level failure (which would be based on the detection of some operating parameter exceeding a predetermined threshold), noting that shutting down the compressor would also shut down the engine that is driving the compressor, as described in Paragraph 30 - Lines 14-16).  Please note that with the various sensors that are monitoring other gas compressor system parameters (which was incorporated into Bysarovich in view of Claim 5), these would be parameters that where not “load-affected alarms” directed to the engine load of the ICE.
Shutting down the ICE & compressor of Bysarovich upon the detecting of a high-level failure would provide the benefit of preventing the system from becoming damaged due to improper operation.
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Bysarovich such that the controller was designed to shut down the ICE & compressor upon the detection of a triggered alarm, as taught by Zhang.  This would provide the benefit of ensuring that the system did not continue to operate in an overloaded or improperly operating condition, risking damage to the system.
Regarding Claim 7, Bysarovich in view of Zhang teaches the method as disclosed above in Claim 5, wherein Bysarovich in view of Zhang further teaches:  comprising reducing the engine load by moving the suction valve toward the closed position to reduce flow of the gas into the intake if the triggered alarm is a load-affected alarm (Bysarovich was modified in view of Claim 1 to have the suction valve controlled to regulate the compressor load, as taught by Zhang, where controlling the compressor load also controls the engine load (see Bysarovich: Column 4 - Lines 39-52, Column 6 - Lines 32-39, Column 7 - Lines 46-56).  With the suction valve of Bysarovich being controlled to regulate the amount of fluid that is drawn into the compressor, this would result in the suction valve as being moved toward the closed position to reduce the gas flow into the compressor intake, thereby reducing the amount of gas that is being compressed and reducing the load being put on the engine.).  
Regarding Claim 8, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 7, wherein Bysarovich in view of Zhang teaches:  comprising adjusting the respective alarm threshold of the plurality of alarm thresholds that corresponds to the triggered alarm (Bysarovich teaches in Column 6 - Line 72 through Column 7 - Line 3 how it is desirable to operate the system at some torque other than 100% of its rated torque.  One of ordinary skill in the art at the effective filing date of the claimed invention that this teaching of Bysarovich (when incorporated with the modification made to Bysarovich by Zhang in view of Claim 5 to have a plurality of different sensors monitoring pressure, temperature, vibration, displacement & speed, see Paragraph 30 of Zhang) would understand that the other various operating parameters could be adjusted to have different operating thresholds.  This is supported by Zhang, which describes in Paragraph 46 how different routines, programs or data structures can be performed by the 
Regarding Claim 10, Bysarovich teaches:  A system comprising: 
a controller (Figure 5) configured to adjust an engine load on an internal combustion engine (10) based at least in part on one or more engine parameters indicating an overload on the internal combustion engine by controlling a valve (26a) coupled to an intake (24) of a reciprocating compressor (11; The valve is physically coupled to the intake of the reciprocating compressor through the compressor body & fluidically coupled to the intake through the compression chamber) drivingly coupled to the internal combustion engine (Figure 1), wherein the controller is configured to reduce the engine load by moving the valve (Column 3 - Lines 39-51; Column 7 - Lines 70-74; Column 10 - Lines 6-7; Claim 3; Bysarovich teaches how various valves are actuated to open/close clearance pockets to modify the volumetric efficiency of the compressor, thereby also modifying the load on the ICE driving the compressor) to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation at the overload (Column 1 - Lines 50-55).  
While Bysarovich does teach how the intake of the reciprocating compressor comprises a suction valve (see Column 3 - Lines 35-39), Bysarovich fails to teach where the valve being controlled by the controller is a suction valve, where the controller is configured to reduce the engine load by moving the suction valve toward a closed position to reduce gas flow into the intake.
However, Zhang does teach:  a controller (120 & 110) configured to adjust an engine load on an engine based at least in part on one or more engine parameters indicating an overload on the engine by controlling a suction valve (116) coupled to an intake of a reciprocating compressor (108) drivingly coupled to the engine (Paragraph 29 - Lines 1-7 describes how the valve control panel (110) is in communication with the sensors (122) that sense the operating characteristics or conditions associated with the compressor to monitor the health of the compressor.  Paragraph 30 - Lines 1-6 & 14-16 describes how one of the sensors can be a speed sensor to sense the engine speed of the engine of the compressor.  This would result in Zhang’s valve controller (110) being configured to control a suction valve (116) based at least on part on the engine speed of the engine that is driving the compressor).   Zhang also teaches how the compressor load (which impacts the load of the engine driving the compressor) is reduced by reducing the amount of gas that is being drawn into the compressor intake by moving the suction valve toward a closed position to reduce gas flow into the intake (see Paragraphs 24 & 28).
Please note that both Bysarovich & Zhang are direct to methods of regulating the compression load (which thereby impacts the load on the engine driving the compressor) by controlling the amount of air that is being compressed within the compressor.  In Bysarovich, this is accomplished by opening up a plurality of valve (26a, 27a & 28a) to open up clearance pockets to increase the compression volume within the compressor.  In Zhang, this is accomplished by reducing the amount of gas that is being drawn into the compressor intake by closing the suction valve (see Paragraphs 24 & 28).  So the proposed amendment is to modify Bysarovich’s ICE driven compressor such that the compressor load was regulated by controlling the suction valve (as taught by Zhang) as opposed to controlling several clearance pocket valves.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Bysarovich to have the engine load reduced by having the controller move a suction valve to the closed position, as taught by Zhang.  This modification would provide the same result 
Regarding Claim 11, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 10, wherein Bysarovich in view of Zhang teaches:  wherein the one or more engine parameters comprise the engine load (Bysarovich: Column 1 - Lines 33-36), the controller is configured to adjust the engine load based at least in part on a comparison of the engine load to a load threshold (Bysarovich: Column 1 - Lines 50-55) by controlling the suction valve, and the controller is configured to reduce the engine load by moving the suction valve toward the closed position to reduce the gas flow into the intake when the engine load is greater than or equal to the load threshold of the engine (Bysarovich was modified in view of Claim 10 to have the suction valve controlled to regulate the compressor load, as taught by Zhang, where controlling the compressor load also controls the engine load (see Bysarovich: Column 4 - Lines 39-52, Column 6 - Lines 32-39, Column 7 - Lines 46-56).  With the suction valve of Bysarovich being controlled to regulate the amount of fluid that is drawn into the compressor, this would result in the suction valve as being moved toward the closed position to reduce the gas flow into the compressor intake, thereby reducing the amount of gas that is being compressed and reducing the load being put on the engine.) to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation at the overload above the load threshold (Bysarovich: Column 1 - Lines 50-55).  
Regarding Claim 12, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 11, wherein Bysarovich further teaches:  wherein the one or more engine parameters comprise a speed of the engine (Column 1 - Lines 28-33), an engine intake manifold wherein the controller is configured to determine the engine load based at least in part on the speed of the internal combustion engine (Column 1 - Lines 28-33; This describes how the speed signal is used to produce a signal which is related to the mean effective pressure, and therefore the torque, of the engine), the engine intake manifold pressure, the engine intake manifold temperature, and the fuel quality.  
Regarding Claim 13, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 10, wherein while Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively, (see Column 11 - Lines 1-6), Bysarovich fails  to specifically teach:  wherein the one or more engine parameters comprise one or more load-affected parameters including a coolant temperature, a lubricant temperature, an intake manifold temperature, or an engine knock, or any combination thereof, and the controller is configured to control the suction valve to reduce the engine load on the internal combustion engine if: 
the coolant temperature is greater than a coolant temperature alarm threshold; 
the lubricant temperature is greater than a lubricant temperature alarm threshold; 
the intake manifold temperature is greater than an engine intake manifold temperature alarm threshold; or 
the engine knock persists despite a prior adjustment to a spark timing for the internal combustion engine.  
HOWEVER, Zhang further teaches:  wherein the one or more engine parameters comprise one or more load-affected parameters including a coolant temperature, a lubricant temperature, an intake manifold temperature, or an engine knock, or any combination thereof the controller is configured to control the suction valve (Paragraph 28) to reduce the engine load on the internal combustion engine if: 
the coolant temperature is greater than a coolant temperature; 
the lubricant temperature is greater than a lubricant temperature; 
the intake manifold temperature is greater than an engine intake manifold temperature; or 
the engine knock persists despite a prior adjustment to a spark timing for the engine (Paragraph 59; This paragraph describes how the controller is set to shut down the compressor assembly upon the detection of a high-level failure by one of the various sensors.  Shutting down the compressor would “reduce the engine load on the engine”).  
Modifying the compressor assembly of Bysarovich to monitor other operating parameters of the assembly (such as intake manifold temperature, as taught by Zhang) would provide the benefit of ensuring that the system is not damaged from operating when other operating parameters (other than simply the engine load/torque) exceed predetermined threshold values.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the system of Bysarovich to have other operating parameters being monitored and to have the engine load reduced if those monitored values exceed predetermined threshold values, as taught by Zhang.  This would further protect the system from becoming damaged from operating outside of safe operating parameters.
Regarding Claim 14, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 10, wherein Bysarovich further teaches:  comprising the internal combustion engine (10) coupled to the controller, wherein the controller is configured to control operation of the internal combustion engine (Column 6 - Lines 30-39; The operation of the ICE is controlled by adjusting the suction & discharge pressures of the compressor, where the controller of Bysarovich controls the suction & discharge pressures of the controller.).  
Regarding Claim 15, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 10, wherein Bysarovich teaches:  comprising the suction valve controls the gas flow into the intake of the reciprocating compressor (Column 3 - Lines 35-39).  
Bysarovich in view of Zhang teaches:  the suction valve coupled to the controller (Bysarovich was modified by Zhang in view of Claim 10 to have Bysarovich’s suction valve coupled & controlled by the controller so that the suction valve controlled the compression pressure, as taught by Zhang).
Regarding Claim 16, Bysarovich:  A system (Figure 1) comprising: 
an internal combustion engine (10) configured to drive a reciprocating compressor (11; Figure 1); and 
a suction valve (Column 3 - Lines 35-39) coupled to an intake (24) of the reciprocating compressor (11), wherein a valve (26a, 27a & 28a) is controlled to adjust an engine load on the internal combustion engine based at least in part on a comparison of the engine load to a load threshold, wherein the suction valve is controlled to reduce the engine load by moving when the engine load is greater than or equal to the load threshold (Column 3 - Lines 39-51; Column 7 - Lines 70-74; Column 10 - Lines 6-7; Claim 3; Bysarovich teaches how various valves are actuated to open/close clearance pockets to modify the volumetric efficiency of the  to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation above the load threshold (Column 1 - Lines 50-55).  
Bysarovich fails to teach where the valve being controlled by the controller is a suction valve, where the controller is configured to reduce the engine load by moving the suction valve toward a closed position to reduce gas flow into the intake.
However, Zhang does teach:  a controller (120 & 110) configured to adjust an engine load on an engine based at least in part on one or more engine parameters indicating an overload on the engine by controlling a suction valve (116) coupled to an intake of a reciprocating compressor (108) drivingly coupled to the engine (Paragraph 29 - Lines 1-7 describes how the valve control panel (110) is in communication with the sensors (122) that sense the operating characteristics or conditions associated with the compressor to monitor the health of the compressor.  Paragraph 30 - Lines 1-6 & 14-16 describes how one of the sensors can be a speed sensor to sense the engine speed of the engine of the compressor.  This would result in Zhang’s valve controller (110) being configured to control a suction valve (116) based at least on part on the engine speed of the engine that is driving the compressor).   Zhang also teaches how the compressor load (which impacts the load of the engine driving the compressor) is reduced by reducing the amount of gas that is being drawn into the compressor intake by moving the suction valve toward a closed position to reduce gas flow into the intake (see Paragraphs 24 & 28)
Please note that both Bysarovich & Zhang are direct to methods of regulating the compression load (which thereby impacts the load on the engine driving the compressor) by controlling the amount of air that is being compressed within the compressor.  In Bysarovich, this is accomplished by opening up a plurality of valve (26a, 27a & 28a) to open up clearance pockets 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Bysarovich to have the engine load reduced by having the controller move a suction valve to the closed position, as taught by Zhang.  This modification would provide the same result as the plurality of clearance pocket valves of Bysarovich, but perform the same function in a simplified manner by reducing the number of valves that are required and that need to be controlled.
Regarding Claim 17, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 16, wherein Bysarovich further teaches:   comprising: 
a plurality of sensors coupled to the internal combustion engine (Column 1 - Lines 23-28; This describes how each chamber of the ICE has a transducer that monitors & produces an electrical signal related to the mean time pressure of each cylinder.  PLEASE NOTE, the claim doesn’t distinguish whether the “plurality of sensors” refers to multiple different types of sensors OR multiples of the same type of sensor.  So Bysarovich teaches at least how there is a plurality of a single type of sensor that is coupled to the ICE); and 
a controller (Figure 5) coupled to the internal combustion engine and the plurality of sensors (Column 3 - Lines 10-13; As noted above, the system of Bysarovich has a plurality of transducers (which are coupled to the ICE) are sending electrical signals to the controller.  So the wherein the controller is configured to determine the load on the internal combustion engine based at least in part on engine parameters received from the plurality of sensors (Column 3 - Lines 10-13), the controller is configured to compare the engine load to the load threshold (Column 1 - Lines 50-55).  
Bysarovich in view of Zhang further teaches:  the controller is coupled to the suction valve, and the controller is configured to control the suction valve to adjust the engine load based at least in part on the comparison of the engine load to the load threshold (Bysarovich was modified by Zhang in view of Claim 16 to have Bysarovich’s controller coupled to the suction valve of their system, such that the suction valve can be controlled to regulate how much fluid is drawn into the compressor assembly to reduce the compression load, which would also reduce the engine load).  The examiner would note that Zhang also teaches a compression assembly having a plurality of sensors (122) that is configured to monitor engine parameters received from the plurality of sensors (Paragraph 30 - Lines 13-16).
Regarding Claim 20, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 16, wherein Bysarovich further teaches:  comprising the reciprocating compressor (11) coupled to the internal combustion engine (10) and the suction valve (Column 3 - Lines 35-39).  
Regarding Claim 21, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 10, wherein Bysarovich in view of Zhang teaches:  wherein the controller is configured to reduce the engine load by moving the suction valve toward the closed position as an attempt to eliminate the overload (Bysarovich was modified by Zhang, in view of Claim 10, to have the controller reduce the engine load by regulating the position of the suction valve to 
Bysarovich does teach how the system is designed to have a delay circuit (F) that is designed to determine if the engine overload persists after a predetermined period of time has passed after the initial action was taken to reduce the engine load (which in Bysarovich is opening the first clearance pocket), then to take additional action to further reduce the engine load (which would be to keep opening more clearance pockets until all of the pockets are open), see Column 9 - Lines 11-75.  However, Bysarovich fails to specifically teach:  the controller is configured to shut down the internal combustion engine if the overload exists after the attempt.
Zhang does teach in Paragraph 59 how the controller will shut down the compressor system upon the detection of a high-level failure (which would be based on the detection of some operating parameter exceeding a predetermined threshold), noting that shutting down the compressor would also shut down the engine that is driving the compressor, as described in Paragraph 30 - Lines 14-16).
So Bysarovich teaches taking multiple actions in their attempt to reduce the engine load if the overload condition persists after a predetermined period of time has elapsed since the previous action was taken, but does not provide any explanation as to what should occur if the overload condition persists after all of these actions have failed.  Zhang provides a teaching for shutting down the ICE & compressor upon the detection of the high-level failure.
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Bysarovich such that the controller was designed to shut down the ICE & compressor if the overload exists after all of the attempts were made to reduce the engine load, as taught by Zhang.  This would 
Regarding Claim 22, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 21, wherein Bysarovich further teaches:   wherein the one or more engine parameters indicating the overload comprise one or more load-affected alarms (Column 11 - Lines 1-6; Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively), the controller is configured to start a timer if conditions trigger at least one alarm of the one or more load- affected alarms (see Column 9 - Lines 11-75; This paragraph describes how the system has a time delay circuit that is used to determine if the engine torque still exceeds the predetermined threshold after a period of time has elapsed).
Bysarovich in view of Zhang further teaches:  where the controller is configured to start a shutdown timer if conditions trigger at least one alarm of the one or more load-affected alarms, and the controller is configured to shut down the internal combustion engine if the conditions triggering the at least one alarm persist after expiration of the shutdown timer (Bysarovich was modified by Zhang in view of Claim 21 to have the controller designed to shut down the system if the detected operating parameters continue to exceed the predetermined thresholds after action had already been taken).

Claims 9, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bysarovich & Zhang as applied to Claims 7 & 17 above, and in further view of Roth et al (US 2017/0114748 A1) (Roth hereinafter).
Regarding Claim 9, Bysarovich in view of Zhang teaches the method as disclosed above in Claim 7, where Bysarovich & Zhang are both silent regarding further teaches:  wherein the load-affected alarm comprises a compressor load alarm, a compressor discharge temperature alarm, an engine knock alarm, a coolant temperature alarm, an intake manifold temperature alarm, a lubricant temperature alarm, or any combination thereof.  
However, Roth does teach a control system for controlling the operation of an engine based on information about the actual (either measured or estimated) engine states (see Abstract & Paragraph 91), where the engine comprises: 
a coolant system coupled to the engine and configured to direct a coolant through the engine during operation, wherein the plurality of sensors comprises a coolant temperature sensor of the coolant system; 
a lubricant system coupled to the engine and configured to direct a lubricant through the engine during operation, wherein the plurality of sensors comprises a lubricant temperature sensor of the lubricant system; and 
an intake manifold coupled to the engine and configured to receive air for combustion in the engine during operation, wherein the plurality of sensors comprises an intake manifold temperature sensor of the intake manifold (Paragraph 91; This paragraph describes how the engine has a coolant system, lubricant system intake manifold AND the necessary sensors to monitor those systems).
Please note that once Bysarovich is modified with the internal engine structure (and corresponding sensors) as taught by Roth in Paragraph 91, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that Bysarovich’s teaching of having alarms that indicate when some monitored operating parameter is not operating 
While Bysarovich is silent regarding the internal structure/components of the engine, the use of a coolant, lubrication & intake manifold would have been known to those having ordinary skill in the art at the effective filing date of the claimed invention, as taught by Roth.  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich to have a coolant system, lubrication system & intake manifold, as taught by Roth, to ensure proper operation of the engine.  The coolant system would prevent the engine from overheating, the lubrication system would ensure the engines components were sufficiently lubricated and the intake manifold would ensure sufficient air was being supplied to the engine. 
Regarding Claim 18, Bysarovich in view of Zhang teaches the invention as disclosed above in view of Claim 17, wherein Bysarovich & Zhang fail to teach:  wherein the internal combustion engine comprises: 
a coolant system coupled to the internal combustion engine and configured to direct a coolant through the internal combustion engine during operation, wherein the plurality of sensors comprises a coolant temperature sensor of the coolant system; 
a lubricant system coupled to the internal combustion engine and configured to direct a lubricant through the internal combustion engine during operation, wherein the plurality of sensors comprises a lubricant temperature sensor of the lubricant system; and 

However, Roth does teach a control system for controlling the operation of an engine based on information about the actual (either measured or estimated) engine states (see Abstract & Paragraph 91), where the engine comprises: 
a coolant system coupled to the engine and configured to direct a coolant through the engine during operation, wherein the plurality of sensors comprises a coolant temperature sensor of the coolant system; 
a lubricant system coupled to the engine and configured to direct a lubricant through the engine during operation, wherein the plurality of sensors comprises a lubricant temperature sensor of the lubricant system; and 
an intake manifold coupled to the engine and configured to receive air for combustion in the engine during operation, wherein the plurality of sensors comprises an intake manifold temperature sensor of the intake manifold (Paragraph 91; This paragraph describes how the engine has a coolant system, lubricant system intake manifold AND the necessary sensors to monitor those systems).
While Bysarovich is silent regarding the internal structure/components of the engine, the use of a coolant, lubrication & intake manifold would have been known to those having ordinary skill in the art at the effective filing date of the claimed invention, as taught by Roth.  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich to have a coolant system, lubrication system & intake manifold, as taught by Roth, to 
Regarding Claim 19, Bysarovich in view of Zhang teaches the invention as disclosed above in Claim 18, wherein Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively, (see Column 11 - Lines 1-6).  Once Bysarovich has been modified by Roth in view of Claim 18 to have the coolant system, lubricant system & intake manifold (with corresponding sensors), Bysarovich in view of Roth would further teach:  wherein the controller is configured to: 
trigger a load-affected alarm if a coolant temperature detected by the coolant temperature sensor is greater than a coolant temperature alarm, if a lubricant temperature detected by the lubricant temperature sensor is greater than a lubricant temperature alarm, or if an intake manifold temperature detected by the intake manifold temperature sensor is greater than an intake manifold temperature alarm (It would have been obvious to one or ordinary skill in the art that Bysarovich’s teaching of having an alarm system to indicate when the system is not operating properly and apply those alarms to the systems & sensors incorporated into Bysarovich in view of Roth.).  
Bysarovich in view of Zhang teaches:  control the suction valve to move toward the closed position in response to a triggered load-affected alarm (Bysarovich was modified in view of Claim 16 to have the position of the suction valve modified to regulate the compression load (which would modify the engine load) if the engine load is detected to have exceeded a predetermined threshold, as taught by Zhang.).

Response to Arguments
The applicants arguments entered on January 06, 2021 have been fully considered.
With respect to the applicants arguments about how the amendments to the claims would overcome the previously cited prior art were considered, but were not found to be persuasive.
This is because (as noted in the rejection above) many of the claims specify that the controller is “configured to” perform some action (see Claims 10-14, 17, 19, 21 & 22) or that the internal combustion engine (including corresponding parts) are “configured to” perform some action (see Claims 16 & 18).  HOWEVER, Claims 10-22 are all directed to an apparatus and (as noted in the rejection above) in apparatus claims the claimed invention needs to be distinguished over the prior art in terms of structure as opposed to function.  
So while the examiner would agree that Zhang does not provide a teaching for all of the proposed amendments made to Claims 10-22, due to the frequent use of the description “configured to” the proposed combination of prior art merely needed to be CAPABLE OF performing the claimed functions (such as “the controller is configured to reduce the engine load by moving the suction valve toward a closed position to reduce a gas flow into the intake to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation at the overload”).
These amendments DID require a proper teaching when they were added to the method claims (Claims 1-9), but upon further consideration & search the examiner holds that one of ordinary skill would reach the claimed method of operation based on the known prior art.
Looking to the identified prior art, Zhang provides a teaching for having a compressor with a valve control panel (110) in communication with various sensors (122) to monitor the health of 
 Curwen teaches how it is known in compressor assemblies with a controller (20) connected to a suction valve (19) to have the suction valve adjusted to regulate the pressure of gas being supplied to the compressor to meet the increased or decreased load on the compressor (see Column 6 - Lines 40-49).  Evidentiary reference Beno further teaches how it was known to adjust an actuator (100) compares the determined valve to a threshold (step 108) & then adjusting the position of the actuator according to a specific formula depending on which side of the threshold the detected value falls on (steps 110 & 112).
So Curwen & Beno show it was known in compressor assemblies that adjusting the suction valve would have an impact on the load on the system.
Finally Kobelt teaches that it is known to reduce the load on an engine when it becomes overloaded to reduce or prevent engine damage (see Abstract).
So based on all of the identified teachings of the prior art, the examiner holds that the applicants claimed invention (even giving all of the claimed functions their full patentable weight, as was done in the method claims) would not overcome the current rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner holds that it was within the level of a person of ordinary skill in the art at the time of the claimed invention that engine load can be determined by the engine speed.  This is supported in previously cited prior art Walter who describes in the paragraph starting at Column 6 - Line 64 how “It was found out that the observation of two characteristic peaks assigned to two different stages of the compressor enhances the sensitivity of the monitoring process. At high compressor rotational speed, the loading on the stages increases with the pressure level delivered by the stage; the stage at the high pressure axial end are subjected to the highest load at high speed.”
 With respect to Claim 12, the applicant has argued that the examiners rejection appears to focus only on the engine speed, but does not specifically address the remaining parameters.  HOWEVER, the examiner would point out that the claim actually recites “the one or more engine parameters comprise a speed of the engine, an engine intake manifold pressure, an engine intake manifold temperature, and a fuel quality”.  Because the claim identifies them as “one or more” the claim doesn’t require all of the parameters to be present, only one of them needs to be.  If the applicant wishes all of the cited parameters to be considered, then the claims need to explicitly describe that all of the cited parameters are used by the controller to adjust the engine load.  
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/C.J.B/Examiner, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746